                                           Case 4:18-cv-06690-HSG Document 123 Filed 09/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KATHLEEN SMITH,                                  Case No. 18-cv-06690-HSG (KAW)
                                   8                      Plaintiff,
                                                                                            ORDER REGARDING DISCOVERY
                                   9                 v.                                     LETTER NO. 2
                                  10       KEURIG GREEN MOUNTAIN, INC.,                     Re: Dkt. No. 122
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Kathleen Smith filed the instant class action against Defendant Keurig Green

                                  14   Mountain, Inc., asserting that Defendant falsely labels certain single-serve plastic coffee pods (“K-

                                  15   Cups” or “Pods”) as “recyclable” when they are not (“Products”). (See Class Cert. Order at 1,

                                  16   Dkt. No. 96.) On August 31, 2021, the parties filed a discovery letter concerning Request for

                                  17   Production (“RFP”) Nos. 105-110.1 (Discovery Letter, Dkt. No. 122.) RFP Nos. 105-110 seek

                                  18   documents regarding the sale of Defendant’s Brewers, i.e., the appliances used to brew coffee, tea,
                                  19   or hot beverages in pods. (Id. at 2.)

                                  20           Plaintiff contends that this information will go to her “theory” that some consumers

                                  21   purchased Brewers in response to Defendant labeling the Products as recyclable. (Discovery

                                  22   Letter at 2-3.) Defendant responds that these requests seek irrelevant information because Plaintiff

                                  23   does not assert a claim related to Brewers and has never claimed damages attributable to Brewers.

                                  24   (Id. at 3.)

                                  25

                                  26
                                       1
                                         The parties did not comply with the undersigned’s standing order, which requires that the meet
                                       and confer “in person or by video conference,” as parties state that they met and conferred
                                  27   telephonically. (Discovery Letter at 1; Judge Westmore Standing Order ¶ 13.) Additionally, it is
                                       unclear if the joint letter was filed within five business days of the lead trial counsels’ meet and
                                  28   confer. (See Judge Westmore Standing Order ¶ 14.) Going forward, failure to comply with the
                                       undersigned’s standing order may result in the Court summarily terminating discovery letters.
                                         Case 4:18-cv-06690-HSG Document 123 Filed 09/15/21 Page 2 of 2




                                   1          The Court agrees with Defendant. This case does not concern the sale of Brewers, but of

                                   2   the Products. Indeed, the operative complaint and Plaintiff’s class certification motion do not

                                   3   appear to mention Brewers at all. (See Dkt. Nos. 20, 65.) Likewise, the class certification order

                                   4   certified a class of persons who bought the Products and held that Plaintiff had a plausible

                                   5   damages model based “on increased sales for the Challenged Products as a result of the recyclable

                                   6   claims.” (Class Cert. Order at 15-17, 21.) Again, Brewers were not mentioned. To the extent

                                   7   Plaintiff believes Defendant obtained new customers from labeling its Products as recyclable, the

                                   8   increased sales would be reflected in the number of Products sold. Thus, there is no apparent

                                   9   connection between the sale of Brewers and the instant case, whether on its merits or as damages.

                                  10   Accordingly, Defendant is not required to produce documents regarding the sale of Defendant’s

                                  11   Brewers.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13     Dated: September 15, 2021
                                                                                            __________________________________
                                  14                                                        KANDIS A. WESTMORE
                                  15                                                        United States Magistrate Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
